Name: Council Directive 92/110/EEC of 14 December 1992 amending Directive 88/657/EEC laying down the requirements for the production of, and trade in, minced meat, meat in pieces of less than 100 grams and meat preparations
 Type: Directive
 Subject Matter: marketing;  health;  foodstuff;  animal product
 Date Published: 1992-12-31

 Avis juridique important|31992L0110Council Directive 92/110/EEC of 14 December 1992 amending Directive 88/657/EEC laying down the requirements for the production of, and trade in, minced meat, meat in pieces of less than 100 grams and meat preparations Official Journal L 394 , 31/12/1992 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 47 P. 0131 Swedish special edition: Chapter 3 Volume 47 P. 0131 COUNCIL DIRECTIVE 92/110/EEC of 14 December 1992 amending Directive 88/657/EEC laying down the requirements for the production of, and trade in, minced meat, meat in pieces of less than 100 grams and meat preparationsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas minced meat, meat preparations and comminuted meat for industrial use are included in the list of products in Annex II to the Treaty; whereas the production of and trade in this minced meat, meat preparations and comminuted meat for industrial use constitute an important source of income for part of the farming population; Whereas in order to ensure the rational development of the industry producing such meat and to increase productivity, public health rules for the production and placing on the market of such meat must be laid down at Community level; Whereas the Community must adopt the measures with the aim of progressively establishing the internal market, comprising an area without internal frontiers, over a period expiring on 31 December 1992; Whereas the laying down of such public health rules improves the protection of public health and consequently facilitates the completion of internal market; Whereas, to achieve this purpose, it is necessary to extend the principal health rules laid down in Council Directive 88/657/EEC of 16 December 1988 laying down the requirements for the production of, and trade in, minced meat, meat in pieces of less than 100 grams and meat preparations and amending Directives 64/433/EEC, 71/118/EEC and 72/462/EEC (4) to all production and placing on the market of minced meat and meat preparations in the Community; Whereas the possibility for Member States to maintain provisionally less strict rules for meat and meat preparations reserved for the domestic market should not have an impact upon the abolition of veterinary checks at the Community's internal frontiers on 1 January 1993; Whereas pending the adoption of all the provisions necessary for the extension of the main health rules laid down in Directive 88/657/EEC to all production and placing on the market of minced meat and meat preparations in the Community, certain specific questions should be settled in order to avoid problems in the production and marketing of meat and meat preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 88/657/EEC is amended as follows: 1. the last phrase of Article 2 (2) (f) shall be replaced by the following: 'and any plant producing meat preparations fulfilling the requirements of Chapter I of Annexes A and B to Directive 77/99/EEC.` 2. Article 3 (1) (g) shall be replaced by the following: '(g) during transport to the country of destination they must be accompanied by a health certificate that satisfies the requirements in Chapter XII of Annex I to Directive 64/433/EEC or those in Chapter XI of Annex I to Directive 71/118/EEC (remainder unchanged)`; 3. the first subparagraph of Article 13 (1) shall be replaced by the following: '1. Member States may have a period of time expiring on 1 January 1996 within which to ensure that all meat and meat preparations referred to in Article 2 (2) and produced in their territory for marketing there satisfy, subject to the second subparagraph of this paragraph, the requirements of this Directive.`; 4. in Annex I, Chapter III, point 8, the second sentence shall be replaced by the following: 'In particular, it may not be prepared from meat from the following parts of bovine animals, pigs, sheep or goats: fragments of muscles from the head, the point at which the sticking of the animals took place, injection areas, bone scrapings, the diaphragm and the non-muscular part of the linea alba, carpus and tarsus region.`; 5. Annex I, Chapter IV, point 10 (b) shall be replaced by the following: '(b) meat preparations made from meat which has been minced as provided for in Article 2 (2) (c) may be marketed only on condition that: (i) they are frozen in accordance with the third indent of Article 3 (2) (c) at a freezing speed of at least 1 cm/H. The maximum shelf-life must not exceed six months; (ii) they are refrigerated at a maximum core temperature of +2 ° C, with a mention of the sell-by date. Meat preparations as defined in points (i) and (ii) must be packed in dispatch units.`; 6. in Annex I, Chapter VII, point 18, the second sentence shall be replaced by the following: 'Meat and meat preparations, as defined in Article 2 (2) of this Directive and produced in the establishments referred to in the said Article 2 (2) (g) must be marked on the packaging with the health mark of the establishment as defined in Annex X to Directive 64/493/EEC and in Chapter VIII of Annex A to Directive 77/99/EEC.` Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1993 as regards point 3, and by 1 December 1993 as regards points 1, 2, 4, 5 and 6. They shall forthwith inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 2. Member States shall communicate to the Commission the texts of the provisions of domestic law which they adopt in the field governed by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 14 December 1992. For the Council The President J. GUMMER (1) OJ N ° C 84, 2. 4. 1990, p. 120 and OJ N ° C 288, 6.11.1991, p. 3. (2) OJ N ° C 183, 15. 7. 1991, p. 57. (3) OJ N ° C 225, 10. 9. 1990, p. 1. (4) OJ N ° L 382, 31. 12. 1988, p. 3. Directive amending Directive 89/662/EEC (OJ N ° L 395, 30. 12. 1989, p. 13).